DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Candace S. Seu on March 19, 2021 (please see attached Interview Summary).

The application has been amended as follows: 

Claim 1 has been amended as follows:

1. (Currently Amended) A reservoir structure for a bottom-up stereolithography device, the reservoir structure comprising: 
a reservoir having a lower opening; 
an aperture system comprising: 

a boundary seal positioned around a periphery of the flexible membrane, the boundary seal comprising one or more boundary seal components and immobilizing the periphery of the flexible membrane against the reservoir; and
 a compliant release layer below the flexible membrane and spanning the lower opening, the compliant release layer being attached to edges of the reservoir structure defining the lower opening or to the boundary seal, and being separable from the flexible membrane, 
wherein the compliant release layer has a durometer of about 30 Shore OO to about 65 Shore A.

Claim 22 has been canceled.

Allowable Subject Matter
Claims 1-14, 16 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the reservoir structure of claims 1-10, 12-14,16 and 19-20, the reservoir structure of claim 11 or the stereolithography device of claim 21 that includes the reservoir structure of claim 1.
Regarding independent claims 1 and 11, the closest prior art of record is Elsey, US 2013/0270746, Syao, US 2015/0064298, and El-Siblani et al., US 2012/0195994. Regarding claim 11, Lee, US 2017/0050389 is also relevant.

Syao teaches a bottom-up stereolithographic device that further includes a reservoir structure with transparent bottom plate and wall structure and further teaches  an elastic transparent layer (i.e., compliant release layer) that may be an acrylic gel that is located below a thin, transparent low surface energy protective film (i.e., flexible membrane).  Syao teaches the underlying compliant release layer can be modified to have a Shore A hardness of up to 90. Syao teaches its compliant release layer 7 is separated from the membrane 8 by a film layer 9.  However, all three layers are bonded together.  Thus Syao does not teach or suggest a compliant release layer that is separable from the flexible membrane as required by claim 1.  
 El-Siblani teaches a reservoir structure for a bottom-up stereolithography device that includes a flexible membrane in the form of one or more films located on the interior bottom floor of the reservoir defined by a transparent solidification substrate.  El-Siblani further teaches that a “loose” non-resilient film (i.e., release layer) may be provided between a resilient film (i.e., flexible membrane) and a rigid or semi-rigid transparent solidification substrate, thus teaching a release layer that is separable from the flexible membrane.   However, El-Siblani does not teach or suggest the compliant release layer being attached to edges of the reservoir structure defining the lower opening or to the boundary seal as now required by claim 1.  The remaining art of record does not supply these deficiencies.  
Regarding claim 11, this claim recites that the boundary seal comprises a resin exchange feature.  This language has been interpreted under Section 112(f) as requiring the boundary seal to have a portion extending above the flexible membrane with such upper portion having flow channels extending therethrough configured to allow for the passage of resin. Elsey and El-Siblani are silent as to the inclusion of such a resin exchange feature. Lee teaches a 3D printer having a reservoir and a bottom plate made from a transparent material.  Lee further teaches a circulating channel through which resin is drained out of the container and then returned, thus teaching “a resin exchange feature.”  However, Elsey and/or El-Siblani in view of Lee provide no guidance as to locations of the channel outlets with respect to the membrane and boundary seal.  Absent further hints in the prior art, it would not have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the apparatus of Elsey or El-Siblani to provide the channels of Lee through a boundary seal portion located above the membrane.  The remaining art of record does not supply these deficiencies.  
Absent further hints in the prior art, the reservoir structures recited in claims 1 and 11 and the stereolithography device of claim 21 would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Van Esbroeck et al., US 2018/0029296 (bottom-up additive manufacturing device with a membrane sealed at its peripheral edge using a gasket located at a location spaced (outside) from a reservoir side wall and radiation source and curing panel at an opening spaced (inside) from the reservoir wall).
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA L SCHALLER/           Examiner, Art Unit 1746                                                                                                                                                                                             
/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748